Exceptions overruled. The plaintiff had a verdict in this action of tort for negligence. The defendant’s only exception is to the denial of his motion for a directed verdict in his favor. There was evidence for the plaintiff as follows. At half past six on the evening of March 3,1951, the plaintiff was walking home in a northerly direction on Churchill Street in Pittsfield. There was no sidewalk, and he walked on the right side of the road in a straight line. The defendant in his automobile saw the plaintiff ahead of him five hundred feet away. The road was seventeen feet wide, of which a path ten feet wide was clear of snow. There was no question that the defendant’s automobile came in contact with the plaintiff. The plaintiff saw and heard nothing behind him. The jury were not required to believe evidence tending to show that the defendant was careful or the plaintiff negligent or intoxicated. The plaintiff was entitled to go to the jury on the evidence most favorable to his recovery.